DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 04/27/2020. Claims 1-15 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “wherein the angle is selected from the range of 20-60°”. However, “the angle” lacks antecedent basis, and thus the claim is indefinite. For the purposes of this examination, the claim limitation is ignored. 
Regarding claim 4, the claim recites the limitation “wherein the first distance is selected from the range of 4-20 mm, preferably 8-14 mm”. The use of the term preferably creates uncertainty in the claim as to whether the first distance is meant to be 4-20 mm or 8-14 mm. As such the claim is indefinite. For the purposes of this examination, the claim is understood to mean a range of 4-20 mm.
Regarding claim 4, the claim recites the limitation “wherein the first distance is selected from the range of 4-20 mm”. However, claim 1, the claim upon which claim 4 is dependent upon, recites “the first distance is selected from the range of 5-80 mm”. As such the claim is indefinite as the value of 4 mm does not fall within the initial range of 5-80 mm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11 and 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20030045799 A1 (cited in IDS, hereinafter referred to as “Bazin”) in view of US 20150223749 A1 (hereinafter referred to as “Park”) and further rational.
Regarding claim 1, Bazin, a device and method for observing a typological characteristic of the body, teaches a system comprising a sensor for measuring a skin parameter (abstract), 
the sensor (as shown in Figures 1-4) comprising (i) a plurality of spatially separated light sources configured to provide light source light (17; paragraphs [0074]-[0079]; Figures 1-4), and 
a ring within the system configured to secure a camera (paragraph [0021]);
wherein the light sources are configured to provide unpolarized light source light (17 emits unpolarized light which is polarized by polarizers 23, 24, and 25; paragraphs [0076]-[0079], [0081]-[0084]; Figures 1-5 and 10), 
wherein the sensor further comprises (iii) a sensor opening downstream of the light sources and upstream of the detector for propagation of the light source light out of the sensor and for entrance of reflected sensor light into the sensor (as shown in Figure 1-7), and 
(iv) a sensor window (20; paragraphs [0082]-[0085]; Figures 5-10), of a material transmissive for the light source light, configured downstream of the light sources, configured upstream of the sensor opening, and configured upstream of the detector (as shown in Figures 5-10), but does not explicitly teach (ii) a detector configured at a first distance from each of the light sources, wherein the first distance is selected from the range of 5-80 mm, wherein the sensor comprises at least three light sources, the sensor window have a second distance to the sensor opening of at least 3 mm.
However, Park, a skin condition evaluation apparatus, teaches a detector (720; paragraphs [0069]-[0072]; Figure 7), the detector configured at a first distance from each of the light sources (as shown in Figure 7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, to have a detector, as taught by Park, because doing so provides a means to detect reflected light. Further, this is consistent with the teachings of Bazin which teaches a ring element for securing a camera (paragraph [0021]).
Further without a showing of criticality, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have the distance between the light sources and the detector be 10-80 mm, as doing so merely optimizes the distance between the light source and the detector. 
Finally without a showing of criticality, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have the sensor window have a second distance to the sensor opening of at least 3 mm, as doing so merely optimizes the distance between the sensor window to the sensor opening.
Regarding claim 2, Bazin, in view of Park, does not explicitly teach wherein the second distance is at least 4 mm.
However, without a showing of criticality, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have the sensor window have a second distance to the sensor opening of at least 4 mm, as doing so merely optimizes the distance between the sensor window to the sensor opening.
Regarding claim 3, Bazin, in view of Park, teaches wherein the sensor opening has a circular diameter (paragraph [0021]; Figures 1-7), but does not explicitly teach wherein the second distance is selected from the range of 4-10 mm, wherein the sensor opening has an equivalent circular diameter selected from the range of 1-20 mm, and wherein the sensor window has a sensor window thickness selected from the range of 0.1-20 mm.
However, without a showing of criticality, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have the second distance is selected from the range of 4-10 mm, wherein the sensor opening has an equivalent circular diameter selected from the range of 1-20 mm, and wherein the sensor window has a sensor window thickness selected from the range of 0.1-20 mm, as doing so merely optimizes the distance between the sensor window to the sensor opening.
Regarding claim 4, Bazin, in view of Park, does not explicitly teach wherein the first distance is selected from the range of 4-20 mm, preferably 8-14 mm, and wherein the angle is selected from the range of 20-60°.
However, without a showing of criticality, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have the first distance be selected from a range of 4-20 mm, as doing so merely optimizes the distance between the detector and light sources.
Regarding claim 5, Bazin, in view of Park, teaches wherein the material is selected from a group consisting of glass and poly methyl methacrylate (uses glass; paragraph [0086]; Figures 11-14).
Regarding claim 9, Bazin, in view of Park, teaches wherein the detector is configured to detect polarized light, wherein the sensor comprises a polarizer configured upstream of the detector, and wherein the polarizer comprises one or more of (i) a segmented polarizer and (ii) a spatially varying polarizer (23, 24, and 25 are polarizers that would be considered upstream of where a camera (detector) could be secured to the system; paragraphs [0076]-[0079], [0081]-[0084]; Figures 1-5, 10).
Regarding claim 10, Bazin, in view of Park, teaches wherein the detector comprises a 2D camera (720; paragraph [0069]-[0072]; Figure 7; as taught by Park), wherein the sensor further comprises a focusing lens configured upstream of the detector (20; paragraphs [0082]-[0083]; Figure 5-7, 10; as taught by Bazin), and an aperture configured upstream of the detector and upstream of the focusing lens (as shown in Figure 5-7, 10; as taught by Bazin), and wherein the light sources are configured to provide unpolarized white light source light (emits white light; paragraph [0075]; 17 emits unpolarized light which is polarized later by polarizers 23, 24, and 25; paragraphs [0076]-[0079], [0081]-[0084]; Figures 1-5, 10), but does not explicitly teach wherein the aperture has a diameter selected from the range of 0.1-0.8 mm.
However, without a showing of criticality, it would have been within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to have the aperture has a diameter selected from the range of 0.1-0.8 mm, as doing so merely optimizes the distance the aperture size in relation to sensor system.
Regarding claim 11, Bazin, in view of Park, teaches wherein the system further comprises an analysis system wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor (paragraph [0057]; as taught by Park). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, to have an analysis system, as taught by Park, because doing so provides a means to process detected data and calculate an evaluation result related to the skin condition.
Regarding claim 13, Bazin, in view of Park, teaches wherein the sensor has a sensor optical axis, and wherein the light sources are configured rotationally symmetric around the sensor optical axis (paragraph [0079]; as taught by Bazin), and wherein the sensor is configured to provide the light source light with optical axes (OL) under an angle relative to the sensor optical axis of the detector selected from the range of 10-80° (as shown in Figures 1-7; as taught by Bazin).
Regarding claim 14, Bazin, in view of Park, teaches a method of sensing a skin parameter, the method comprises providing light source light with the system according to claim 1 to a skin (as discussed above in claim 1 rejection) and sensing with the system the reflected light source light reflected at the skin ((paragraph [0057]; as taught by Park).
Regarding claim 15, Bazin, in view of Park, teaches data carrier having stored thereon program instructions, which when executed by the system causes the system to execute the method according to claim 14 (paragraphs [0057]-[0059]; as taught by Park).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park, as applied to claim 1 above, and further in view of US 6993167 B1 (cited in IDS, hereinafter referred to as “Skladnev”).
Regarding claim 6, Bazin, in view of Park, teaches a sensor window, but does not explicitly teach wherein the sensor window comprises a central part and a peripheral part, wherein the optical axis of the detector passes through the central part, and wherein the peripheral part comprises antiglare elements.
However, Skladnev, a system and method for examining dermatological conditions, teaches wherein the sensor window (147; column 14, lines 52-64; Figure 2, 7A) comprises a central part and a peripheral part, wherein the optical axis of the detector passes through the central part (147; column 14, lines 52-64; Figure 2, 7A), and wherein the peripheral part comprises antiglare elements (has opaque coating on the peripheral of 147; column 14, lines 52-64; Figure 2, 7A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have a window with antiglare on the peripheral, as taught by Skladnev, because doing so promote the detector only detect light coming a center of the sensor window.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park and Skladnev, as applied to claim 6 above, and further in view of US 20100246016 A1 (cited in IDS, hereinafter referred to as “Carlson”).
Regarding claim 7, Bazin, in view of Park and Skladnev, teaches wherein the sensor window comprises an upstream face and a downstream face (window of Bazin has two sides (two faces); as shown Figures 1-7), further Skadnev teaches the peripheral of the sensor window having antiglare (has opaque coating on the peripheral of 147; column 14, lines 52-64; Figure 2, 7A), but does not explicitly teach wherein one or more of the upstream face and the downstream face in the peripheral part has a root mean square surface roughness selected from the range of 40-500 nm.
However, Carlson teaches the glass having a mean square surface roughness selected from the range of 40-500 nm (paragraph [0037]). Without a showing of criticality, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have a mean square surface roughness selected from the range of 40-500 nm, as doing so merely optimizes the antiglare of the peripheral of the window.
Regarding claim 8, Bazin, in view of Park, Skladnev, and Carlson, does not explicitly teach comprising surface features, wherein the surface features have an average cross-sectional equivalent circular diameter selected from the range of 40 nm-100 μm, and wherein an average distance between neighboring surface features is equal to or less than five times the average cross-sectional equivalent circular diameter.
However, without a showing of criticality, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to have a the surface features have an average cross-sectional equivalent circular diameter selected from the range of 40 nm-100 μm, and wherein an average distance between neighboring surface features is equal to or less than five times the average cross-sectional equivalent circular diameter, as doing so optimizes the surface of the window sensor.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazin, in view of Park, as applied to claim 11 above, and further in view of US 20180184967 (hereinafter referred to as “Yoshida”).
Regarding claim 12, Bazin, in view of Park, teaches wherein the device comprises a sensing mode, wherein the light sources are configured to sequentially provide the light source light, wherein the detector is configured to sequentially detect reflected light source light sequentially generated by the light sources (paragraph [0069]; as taught by Park), but does not explicitly teach configured to generate corresponding detector signals, wherein the system further comprises an analysis system, wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor, and wherein the skin sensor value is based on an average of respective detector signals.
However, Yoshida, a device to measure skin gloss, teaches wherein the system further comprises an analysis system, wherein the analysis system is configured to generate a corresponding skin sensor value in dependence of a sensor signal of the sensor, and wherein the skin sensor value is based on an average of respective detector signals (paragraphs [0059]- [0060]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bazin, in view of Park, to use an average of detector signals, as taught by Yoshida, because doing so helps to alleviate outlier data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792